DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lawson (US-20210127873-A1).
Lawson discloses an automated cup lid assembly being configured to automatically open and close for drinking a beverage from a cup (par. 7), said assembly comprising: a lid (14) being positionable on a beverage cup for closing the beverage cup, said lid having a drinking aperture (36) extending therethrough wherein said drinking aperture is configured to pass a liquid therethrough for drinking; a closure (50) being slidably coupled to said lid, said closure being positionable between an open position and a closed position, said closure covering said drinking aperture when said closure is in said closed position, said drinking aperture being exposed when said closure is in said open position (par. 25); and a motion unit (48) being integrated into said lid, said motion unit being in mechanical communication with said closure, said motion unit sensing motion, said motion unit urging said closure into said open position when said motion unit senses that the beverage cup is within a trigger distance of the a user's mouth wherein said motion unit is configured to facilitate the user to drink from the beverage cup without manually opening said closure, said motion unit urging said closure into said closed position when said motion unit no longer senses that the beverage cup is within the trigger distance of the user's mouth (pars. 24, 25, 30), wherein said motion unit comprises a control circuit being integrated into said lid, said control circuit receiving an open input and a close input (par. 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Seiders (US-20170121074-A1).
Lawson discloses wherein said lid has a top surface, a bottom surface and an outer surface extending therebetween, said outer surface having a first portion being recessed with respect to a second portion, said first portion being insertable into the beverage cup having a threshold between said first portion and said second portion resting on the beverage cup, said drinking aperture extending through said top surface and said bottom surface (Fig. 4), but fails to teach said lid having a lip extending upwardly from said top surface, said lip being aligned with and being coextensive with said outer surface, and a gasket being coupled around said first portion of said outer surface of said lid, said gasket forming a fluid impermeable seal with the beverage cup when said lid is positioned on the beverage cup wherein said gasket is configured to inhibit liquid from leaking out of the beverage cup.
Seiders teaches that it is known in the art to manufacture a lid having a lip extending upwardly from said top surface, said lip being aligned with and being coextensive with said outer surface (Fig. 3), and a gasket being coupled around said first portion of said outer surface of said lid, said gasket forming a fluid impermeable seal with the beverage cup when said lid is positioned on the beverage cup wherein said gasket is configured to inhibit liquid from leaking out of the beverage cup (par. 46).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a lip, in order to help a user direct liquid from the cup.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a gasket in order to better seal the cup.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Salkeld (US-20080112459-A1).
Lawson discloses wherein said motion unit includes an actuator (52) being integrated into said lid, said actuator being in mechanical communication with said closure, said actuator being electrically coupled to said control circuit, said actuator being turned on to urge said closure into said open position when said control circuit receives said open input (par. 25), wherein said motion unit includes a motion sensor (48) being coupled to said lid, said motion sensor being electrically coupled to said control circuit, said motion sensor sensing motion within said trigger distance of said lid, said control circuit receiving said open input when said motion sensor senses motion within said trigger distance (par. 30), but fails to teach said actuator being turned on to urge said closure into said closed position when said control circuit receives said close input and said control circuit receiving said close input when said motion sensor does not sense motion within said trigger distance.
Salkeld teaches that it is known in the art to manufacture an actuator in a lid that receives separate open and close signals based on sensor data (par. 24).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the actuator to close the lid based on sensor data, since such a modification would be the use of a known technique for closing a lid with an actuator.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson and Salkeld in view of Krafft (US-20180305091-A1).
Lawson discloses where said motion unit includes a power supply (46) being removably coupled to said lid (par. 29), said power supply being electrically coupled to said control circuit, said power supply comprising at least one battery (54), but fasil to teach wherein said motion unit includes a transceiver being integrated into said lid, said transceiver being electrically coupled to said control circuit, said transceiver being in wireless communication with a remote control for remotely controlling said actuator.
Krafft teaches that it is known in the art to manufacture a lid with a transceiver, actuator and sensor that can be controlled by a remote (pars. 175, 176).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with a transceiver so that the lid could be opened or closed remotely.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson, Seiders, Salkeld and Krafft.
The prior at teaches all the claimed limitations as shown above and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the references for the same reasons shown.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733